United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 19, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60286
                          Summary Calendar


                       AIMEE MUTANDA BATATA,

                            Petitioner,

                               versus

           ALBERTO R. GONZALEZ, U.S. ATTORNEY GENERAL,

                            Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 489 494
                        --------------------

Before HIGGINBOTHAM, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     Aimee Mutanda Batata, a native and citizen of the Democratic

Republic of Congo (DRC), petitions this court for review of an

order denying her applications for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT).

The Board of Immigration Appeals (BIA) summarily affirmed the

denial of relief by the Immigration Judge (IJ).

     Batata contends that the BIA and IJ erred by determining

(1) that her claim of rape was not credible and (2) that, had she

been raped, she did not show a well-founded fear of persecution

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-60286
                               -2-

or that it was more likely than not that she would be subjected

to torture if she returned to the DRC.   The inconsistencies and

ambiguities in the evidence support the decision of the IJ.

Because the record does not compel a finding that Batata was

entitled to any of the relief she sought, Batata has failed to

show that the decision was not supported by substantial evidence.

See INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992); Faddoul

v. INS, 37 F.3d 185, 188 (5th Cir. 1994).; Efe v. Ashcroft, 293
F.3d 899, 906-07 (5th Cir. 2002).

     Batata’s petition for review therefore is DENIED.